       Case 2:20-cv-01935-CKD Document 12 Filed 04/27/21 Page 1 of 2


 1   PHILLIP A. TALBERT
     Acting United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel
 3   DANIEL P. TALBERT
     Special Assistant United States Attorney
 4          Social Security Administration
            160 Spear Street, Suite 800
 5          San Francisco, CA 94105
            Telephone: (415) 977-8995
 6          Facsimile: (415) 744-0134
     Attorneys for Defendant
 7

 8

 9

10                                    UNITED STATES DISTRICT COURT

11                               EASTERN DISTRICT OF CALIFORNIA

12                                       SACRAMENTO DIVISION

13

14    KIMBERLIE ANN HINDSMAN,                           No. 2:20-cv-01935-CKD

15                       Plaintiff,
                                                        STIPULATION AND ORDER TO REMAND
16    v.                                                FOR FURTHER PROCEEDINGS PURSUANT
                                                        TO SENTENCE FOUR OF 42 U.S.C. § 405(g),
17    ANDREW SAUL,
      Commissioner of Social Security,                  AND FOR ENTRY OF JUDGMENT IN
18                                                      FAVOR OF PLAINTIFF
                         Defendant.
19

20          The parties stipulate by counsel that this action be remanded to the Commissioner of

21   Social Security for further administrative action pursuant to section 205(g) of the Social Security

22   Act, as amended, 42 U.S.C. § 405(g), sentence four.

23          On remand, the Commissioner will redact all records that do not belong to the claimant.

24   In addition, the Appeals Council will remand to an Administrative Law Judge who will offer the

25   claimant the opportunity for a hearing, take any further action needed to complete the

26   administrative record, and issue a new decision. The parties further request that the Clerk of the

27   Court be directed to enter a final judgment in favor of Plaintiff, and against Defendant, reversing

28   the final decision of the Commissioner.
       Case 2:20-cv-01935-CKD Document 12 Filed 04/27/21 Page 2 of 2


 1         Respectfully submitted April 19, 2021.
 2
     DATED: April 19, 2021                         /s/ Jacqueline A. Forslund
 3                                                 JACQUELINE A. FORSLUND
                                                   (as authorized by email)
 4                                                 Attorney for Plaintiff
 5                                                 PHILLIP A. TALBERT
 6                                                 Acting United States Attorney

 7   DATED: April 19, 2021                  By     s/ Daniel P. Talbert
                                                   DANIEL P. TALBERT
 8                                                 Special Assistant United States Attorney
 9
                                                   Attorneys for Defendant
10
                                                   ORDER
11
             Pursuant to stipulation, it is so ordered.
12
     Dated: April 26, 2021
13
                                                      _____________________________________
14                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
